DETAILED ACTION
Remarks
Applicant presents a communication filed on 18 January 2022 responsive to the 15 October 2021 non-final Office action (the “Previous Action”).
With the communication, Applicant amends claims 1, 22 and 23.
Claims 1, 22 and 23 are further amended, and claims 11-21 are cancelled, via the examiner’s amendment below for the reasons set forth in the attached interview summary.
Claims 1-10 and 22-24 remain pending and are allowed herein. Claim 1 is the sole independent claim.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of US 61/865,046 and 14/456,631 (issued as 10,192,765) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
However, the disclosure of prior-filed application no. US 61/865,046 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for: 
the features claims 7-10.
No portion of the provisional application (including the claims and drawings) appears to describe the above features. Applicant points to no portion of the provisional providing support for these features either. Since the above claims are fully supported by the provisional application, they are not entitled to the provisional application’s priority date.
Double Patenting
In view of Applicant’s amendments and the examiner’s amendments herein, the double patenting rejections are hereby withdrawn.
Claim Interpretation
In view of Applicant’s amendments to the claims, no claim limitations are interpreted in accordance with 35 U.S.C. § 112(f).
Claim Rejections - 35 USC § 112
In view of Applicant’s amendments to the claims, the Previous Action’s § 112 rejections are hereby withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this amendment was given by Attorney-of-Record Audrey Ogurchak (Reg. No. 75,767) on 22 April 2022 for the reasons set forth in the attached interview summary.
	
The claims are amended as follows:

1.	(Currently amended) An electronic device processing system, comprising:
a factory interface including a factory interface chamber;
a load lock apparatus coupled to the factory interface, the load lock apparatus comprising one or more valves;
a first sensor to detect a humidity level in the factory interface chamber;
a second sensor to detect a flow rate of an inert gas flowed into the factory interface chamber, wherein the second sensor is included on a delivery line coupled between an inert gas supply and the factory interface chamber;

an environmental control system coupled to the factory interface, the environmental control system comprising a processor and a memory, the processor to:
cause an inert gas to be provided into the factory interface chamber;
cause the inert gas exhausted from the factory interface chamber to be circulated back into the factory interface chamber;
identify at least one of a temperature condition, an oxygen level condition, or a humidity level condition associated with a type of substrate process to be performed;
control the humidity level in the factory interface chamber based on detection by the first sensor 
responsive to determining that the at least one of the temperature condition, the oxygen level condition, or the humidity level condition 

2.	(Original) The electronic device processing system of claim 1 further comprising an exhaust conduit, wherein the inert gas is at least partially recirculated by way of the exhaust conduit.
3.	(Original) The electronic device processing system of claim 2, further comprising a filter in series with the exhaust conduit.
4.	(Original) The electronic device processing system of claim 3, wherein the filter is configured to filter particulates.
5.	(Original) The electronic device processing system of claim 3, wherein the filter is a moisture-reducing filter.
6.	(Original) The electronic device processing system of claim 3, wherein the filter is a moisture absorbent filter.
7.	(Original) The electronic device processing system of claim 3, wherein the filter is within the factory interface chamber. 
8.	(Previously presented) The electronic device processing system of claim 2, further comprising:
a chamber door on the factory interface chamber; and
a channel in the chamber door, the channel having an entrance from the factory interface chamber and the channel being coupled to the exhaust conduit. 
9.	(Previously presented) The electronic device processing system of claim 8, wherein the chamber door has a bottom and wherein the entrance of the channel is at the bottom of the chamber door. 
10.	(Previously presented) The electronic device processing system of claim 9, further comprising a filter in series with the exhaust conduit, wherein the exhaust conduit is between the chamber door and the filter and progresses above the filter.  
11.	(Canceled) 
12.	(Canceled) 
13.	(Canceled) 
14.	(Canceled) 
15.	(Canceled) 
16.	(Canceled) 
17.	(Canceled) 
18.	(Canceled) 
19.	(Canceled) 
20.	(Canceled) 
21.	(Canceled) 
22.	(Currently amended) The electronic device processing system of claim 1, further comprising:
a third sensor to detect an oxygen level in the factory interface chamber, wherein the environmental control system is further operational to control the oxygen level in the factory interface chamber based on detection by the third sensor. 
23.	(Previously presented) The electronic device processing system of claim 1, wherein the processor is further to:
monitor a consumption of the inert gas at the factory interface chamber based on detection by at least the second sensor of the flow rate of the inert gas provided into the factory interface chamber.  
24.	(Previously presented) The electronic device processing system of claim 1, wherein the type of the substrate process corresponds to at least one of a plasma vapor deposition process, a chemical vapor deposition process, an etch process, an annealing process, a pre-clean process, a metal removal process, or a metal oxide removal process. 


-End-

Allowable Subject Matter
Claims 1-10 and 22-24 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/
Primary Examiner, Art Unit 2196